[Cite as State v. Ali, 2013-Ohio-2696.]



                  Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA



                               JOURNAL ENTRY AND OPINION
                                        No. 99062



                                          STATE OF OHIO
                                                      PLAINTIFF-APPELLEE

                                                vs.

                                            OSIRIS ALI
                                                      DEFENDANT-APPELLANT




                                            JUDGMENT:
                                             AFFIRMED


                                       Civil Appeal from the
                              Cuyahoga County Court of Common Pleas
                                       Case No. CR-465969

        BEFORE: Stewart, A.J., Rocco, J., and Keough, J.

        RELEASED AND JOURNALIZED:                     June 27, 2013
FOR APPELLANT

Osiris Ali, pro se
Inmate No. 503-171
501 Thompson Road
P.O. Box 8000
Conneaut, OH 44030


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

BY: Katherine Mullin
Assistant County Prosecutor
The Justice Center
1200 Ontario Street, 8th Floor
Cleveland, OH 44113
MELODY J. STEWART, A.J.:

       {¶1} Defendant-appellant Osiris Ali appeals his conviction for sexually oriented

offenses committed against his sister and niece between December 2002 and May 2005.

On February 22, 2006, the trial court found Ali guilty of four counts of rape of a person

under the age of 13 with force in violation of R.C. 2907.02(A)(1)(b); one count of rape

without force, also in violation of R.C. 2907.02(A)(1)(b); one count of gross sexual

imposition in violation of R.C. 2907.05(A)(4); six counts of kidnapping with a sexual

motivation specification in violation of R.C. 2905.01(A)(2) and R.C. 2941.147; and seven

counts of unlawful sexual conduct with a minor in violation of R.C. 2907.04(B)(3). The

trial court classified Ali as a sexually oriented offender and sentenced him to concurrent

life sentences on each of the five rape counts.   Ali was also sentenced to four years on

each of the remaining counts, which were to run concurrent with each other, but

consecutive to the life sentences.

       {¶2} Ali filed a direct appeal, which was affirmed in July of 2007. State v. Ali,

8th Dist. No. 88147, 2007-Ohio-3776. On November 26, 2008, Ali filed a motion to

reopen his appeal, which was denied as untimely after Ali failed to show good cause for

the delay. State v. Ali, 8th Dist. No. 88147, 2009-Ohio-1233. On December 17, 2010,

in response to motions by both the state and Ali to correct the 2006 sentencing entry for

failure to provide adequate notice of postrelease control sanctions, the trial court
resentenced Ali after a de novo resentencing hearing.     On October 11, 2011, Ali filed a

motion to correct void sentence based on an alleged improper notification of Ali’s

postrelease obligations. This motion was denied by the trial court. Again, Ali appealed

the ruling, and this court affirmed the judgment in State v. Ali, 8th Dist. No. 97612,

2012-Ohio-2510.

        {¶3} On June 12, 2012, Ali filed a petition to vacate or set aside his sentence. Ali

alleged ineffective assistance of counsel in violation of his Sixth Amendment rights.

Ali’s motion was dismissed by the trial court with prejudice. This appeal followed.

        {¶4} In his assignments of error, Ali argues that his trial counsel’s assistance was

ineffective based on three different grounds. First, Ali argues his trial counsel failed to

object to the court’s imposition of consecutive sentences. He also asserts his counsel

failed to argue that some of the offenses were allied and of similar import, and lastly, Ali

argues his trial counsel was ineffective because he failed to ask the trial court to consider

the spousal testimony provision of Evid.R. 601(B) as it related to the testimony of Ali’s

wife.

        {¶5} In Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674

(1984), the United States Supreme Court held that in order to establish a claim for

ineffective assistance of counsel, a defendant must show not only that his counsel’s

performance was deficient, but also that the deficiency prejudiced his defense. Id. at 

687.    The scrutiny of a reviewing court, under the rule of Strickland, of an attorney’s
work must be highly deferential, and we must indulge a strong presumption that counsel’s

conduct falls within the range of reasonable professional assistance.      Id. at  688.

       {¶6} In this case, however, we need not address the issue of whether Ali’s trial

counsel was ineffective. Ali’s motion automatically fails due to being untimely and, in

the alternative, the assignments of error are barred as res judicata.         These threshold

matters are dispositive of the ineffective assistance of counsel claims.

       {¶7} A motion styled “Motion to Correct or Vacate Sentence” meets the definition

of a petition for postconviction relief under R.C. 2953.21(A) when the defendant has

already filed a direct appeal, asserts a violation of a constitutional right, seeks to render a

judgment void, and asks for a vacation of judgment and sentence.           State v. Schlee, 117
Ohio St. 3d 153, 2008-Ohio-545, 882 N.E.2d 431,  12. A trial court’s decision to grant

or deny a petition for postconviction relief filed pursuant to R.C. 2953.21 should not be

disturbed absent an abuse of discretion.           State v. White, 118 Ohio St. 3d 12,

2008-Ohio-1623, 885 N.E.2d 905,  45. Abuse of discretion implies that the court’s

attitude is unreasonable, arbitrary, or unconscionable. Id. at  46.

       {¶8} Under R.C. 2953.21(A)(2), “[a] petition * * * shall be filed no later than one

hundred eighty days after the date on which the trial transcript is filed in the court of

appeals in the direct appeal of the judgment of conviction or adjudication * * *.”          In

State v. Sharif, 8th Dist. No. 79325, 2001 Ohio App. LEXIS 4354 (Sept. 27, 2001), this

court held that a trial court may only entertain an untimely petition for postconviction

relief under the following circumstances:
       1) the petitioner shows either that he was unavoidably prevented from
       discovering the facts upon which he relies in his petition, or that the United
       States Supreme Court has, since the expiration of the period for timely
       filing, recognized a new federal or state right that applies retroactively to
       the petitioner; and 2) the petitioner shows by clear and convincing evidence
       that a reasonable factfinder would not have found him guilty but for
       constitutional error at trial.

Id. at  9-10.

       {¶9} Here, the trial court properly dismissed Ali’s petition for postconviction

relief. The time limitation for filing a motion for postconviction relief is jurisdictional,

State v. John, 8th Dist. No. 93226, 2010-Ohio-162,  8,          and a trial court has no

authority to consider an untimely filed petition for postconviction relief absent an

exception.       State v. Hutton, 8th Dist. No. 80763, 2007-Ohio-5443,  23. Ali was

found guilty on February 22, 2006, and sentenced on April 10, 2006. On August 28,

2006, the trial transcripts were prepared.   Ali had 180 days from the date the transcript

was filed to file his petition. Likewise, Ali has not shown he was unavoidably prevented

from discovering facts relating to his petition or that any new federal or state right

applies. Therefore, since Ali’s motion is beyond the statutory timeline, his motion was

properly denied.

       {¶10} Similarly, even if Ali’s application for postconviction relief were timely, his

opportunity to raise the ineffective assistance of counsel claims was during his direct

appeal.   The doctrine of res judicata precludes a convicted defendant from raising an

issue in a motion for postconviction relief if he or she raised or could have raised the

issue on direct appeal. State v. Sturdivant, 8th Dist. No. 98747, 2013-Ohio-584,  13,
citing State v. Alexander, 8th Dist. No. 95995, 2011-Ohio-1380, at ¶ 15. See also State

v. Perry, 10 Ohio St. 2d 175, 226 N.E.2d 104 (1967), at paragraph nine of the syllabus.

       {¶11} In this case, Ali already appealed his 2006 conviction. All assignments of

error were overruled, and the judgment was affirmed on July 26, 2007.             The three

assignments of error he alleges in this appeal were ripe for review at the time Ali filed his

direct appeal.   Thus, they are barred as res judicata.     The trial court properly denied

Ali’s petition to vacate or set aside his sentence based on ineffective assistance of

counsel.

       {¶12} Judgment affirmed.

       It is ordered that appellee recover of appellant its costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the Cuyahoga

County Court of Common Pleas to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




MELODY J. STEWART, ADMINISTRATIVE JUDGE

KENNETH A. ROCCO, J., and
KATHLEEN ANN KEOUGH, J., CONCUR